OFFIClAlfcaSfCI^OM COl'RTOF CRIMINAL APPJE1«y&I^^AJ|j^i,w*,*,'
                 - - p.or8.ox.m,Q8J.c iPJ^^l^NjA^fiiia^T^


          STATE'QRTSOEJEiG^Aiggk
          PENALTY FOR
2/25/2015 PRIVATE USE                                  WO6557"458 " MAR02 2015       //.
GEORGE, VINCENTE              Tr. Ct°Kfo. f35W603W MAILED FROM ZIFy^pj).^2^22-01
On this day, the application lor 11 07 Writ of Hab|as Cog         has been received *
and presented to the Court.
                                                                    bel Acosta, Clerk-


         50                   VINCENTE GEORGE
                              GARZA WEST - TDC #..1977569                            A
                              £lO0 SVYA \~bifl                          ANK




                                                                                    ••)(